IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43972

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 683
                                                )
       Plaintiff-Respondent,                    )   Filed: September 14, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BRIAN RAY MC CLURE,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum period of
       confinement of two years, for a charge of battery on a correctional officer, and a unified
       five-year indeterminate sentence, for a second charge of battery on a correctional officer,
       affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Brian Ray McClure pleaded guilty to two counts of battery on a correctional officer,
Idaho Code §§ 18-915(2), 18-903. The district court imposed a unified five-year sentence, with
two years determinate, and an indeterminate five-year sentence, with the sentences to run
consecutively. McClure appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, McClure’s judgment of conviction and sentences are affirmed.




                                                   2